Citation Nr: 0015262	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  96-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for low back 
disability.  

3.  Entitlement to service connection for tinea versicolor.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for left ankle 
disability.  

6.  Entitlement to service connection for right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran reportedly had active service from November 1986 
to March 1992 with in-theater service in the Persian Gulf 
area from October 1990 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO&IC) in 
St. Paul, Minnesota.  During the course of the appeal the 
veteran's claims file was transferred among various VA 
medical centers and regional offices and was most recently 
transferred to the Regional Office (RO) in Lincoln, Nebraska.  

In its October 1995 rating decision, the RO&IC denied service 
connection for residuals of a left shoulder injury, 
patellofemoral pain syndrome, low back disability, bilateral 
ankle disability, tinea versicolor, headaches and PTSD.  The 
veteran disagreed with that decision, and in November 1995, 
the RO&IC issued a statement of the case addressing each of 
the issues.  On February 16, 1996, the RO&IC received the 
veteran's VA Form 9 in which he stated that he disagreed with 
"all the above issue[] in my decision 1 though 7 of my claim 
for disability compention [sic]."  

As an enclosure to a letter dated February 23, 1996, the 
RO&IC provided the veteran with a copy of a rating decision 
dated February 13, 1996, in which the RO&IC listed the same 7 
issues addressed in the statement of the case and with 
respect to two of those service connection issues, granted 
service connection for left shoulder dislocation and 
bilateral patellofemoral pain syndrome and assigned a 
noncompensable rating for each disability.  In the same 
rating decision, the RO&IC continued its denial of the 
remaining service connection claims.  As an enclosure to a 
letter dated February 21, 1996, the RO&IC sent the veteran a 
copy of a supplemental statement of the case dated February 
15, 1996.  In the supplemental statement of the case, the 
RO&IC referred to its February 13, 1996, rating decision and 
said that it had determined that the evidence of record 
warranted grants of service connection for left shoulder 
dislocation and bilateral patellofemoral pain syndrome.  The 
RO&IC further stated that these issues of service connection 
for left shoulder dislocation and bilateral patellofemoral 
pain syndrome were no longer on appeal because of the grants 
of service connection in the February 13, 1996, 
determination.  As this correspondence post-dated the 
veteran's VA Form 9, and the veteran made no further 
statement about his left shoulder for more than a year and 
has made no other statement about his knees, the Board will 
consider only the service connection issues listed on the 
title page.


FINDING OF FACT

The record contains medical evidence of a nexus between 
service and current PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim for 
service connection for PTSD.  Once a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  Accordingly, 
the threshold question that must be resolved in this appeal 
is whether the appellant has presented evidence that the 
claim is well grounded.  

To satisfy the burden of establishing a well-grounded claim 
for direct service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence to 
the effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The evidence of record does include medical evidence of a 
current diagnosis of PTSD and of a nexus between service 
stressors and PTSD.  Therefore, the claim is well grounded.


ORDER

The Board having determined that the claim of entitlement to 
service connection for PTSD is well grounded, the appeal is 
granted to this extent.


REMAND

Over the course of the appeal evidence was added to the 
record at various times, and the RO&IC issued multiple 
supplemental statements of the case addressing the veteran's 
direct service connection claims.  The most recent of these 
supplemental statements of the case was dated in May 1998.  
Thereafter, additional evidence was added to the record, and 
it includes various references to the disabilities listed on 
the title page.  The file does not include a supplemental 
statement of the case that addresses this evidence, and the 
case must be returned to the RO so that this can be 
accomplished.  See 38 C.F.R. § 19.37 (1999).  

The file includes a December 1999 rating decision in which 
the Lincoln RO denied service connection for multiple 
conditions claimed as due to an undiagnosed illness.  Among 
those conditions were:  fatigue and lack of energy; muscle, 
joint pain, weakness of arms, legs, thighs, ankles and back; 
fever, night sweats, shaking, sleep disturbance, nightmares, 
fear, panic, startled emotions, stress, tension, depression, 
guilt, shame and memory loss; skin disorders, rash of the 
arms, chest and back; and headaches.  The Board notes that 
the conditions listed in the preceding sentence include 
symptoms that overlap with the symptoms of some of the 
disabilities for which direct service connection claims are 
currently in appellate status.  While the case is in remand 
status, the RO should review each of the claims and determine 
for which of the disabilities the veteran has presented a 
well-grounded claim and if those disabilities are also 
claimed as due to an undiagnosed illness, the RO should 
fulfill VA's duty to assist with respect to the investigation 
of all possible in-service causes of that current disability, 
including whether the disability is due to an undiagnosed 
illness.  See Schroeder v. West, No. 99-7103 (Fed. Cir. May 
18, 2000).  

There are of record VA examination reports that include a 
PTSD diagnosis related to the veteran's military service.  At 
a VA PTSD evaluation in May 1997 the veteran reported that he 
was trained as a cook and served in the Gulf War from October 
1990 to April 1991.  He was in the 2nd and 18th Field 
Artillery, and served in Saudi Arabia and Iraq.  The examiner 
stated that the veteran appeared to meet the criteria for 
PTSD and it appeared to be related to sexual abuse as a child 
and re-traumatization in the situation in the Gulf War where 
he felt he might be killed when he was in the desert alone 
with an irresponsible comrade who drove their truck off the 
road.  At a VA examination in November 1999, the Axis I 
diagnoses included PTSD, and the examiner stated the veteran 
met the criteria for PTSD and it seemed that this was 
predominately due to his experiences in the Gulf War.  The 
examiner said that it seemed very difficult for the veteran 
to get in touch with what the experiences were, but when 
pushed he was able to come up with the criteria and 
experiences that would be out of the realm of someone's 
normal experiences.  Experiences listed in the examination 
report were ammunition duty and guard patrol, even though he 
was a cook, and one time coming upon a fellow guard who had 
fallen asleep.  The veteran said he loaded a weapon, put it 
on the guard and almost shot and killed him.  He said he also 
pulled his weapon on his sergeant and almost killed him 
because he was left out in the desert for two days.  He said 
another really bad experience was when he saw trucks in a 
blackout turning over with the people injured while his 
convoy had to keep going.   

At the veteran's hearing at the RO&IC in November 1996, he 
testified that his stressful experiences during the Gulf War 
included guarding highly dangerous ammunition although it was 
not his normal duty.  He said that following the orders to 
guard the ammunition led to and caused part of his traumatic 
and stressful disorder.  He testified that another stressful 
event was being ordered to accompany a driver who disobeyed 
orders and drove off the road in the desert leading to the 
Iraq border.  He testified that their lives were put in 
jeopardy because of scattered land mines and that the truck 
landed in a stream and turned over.  He testified that the 
convoy went on and they were left in enemy territory for two 
days.  He said there was a high risk of encountering enemy 
forces and this frightened him.  The veteran testified that 
he turned his weapon on the driver because of the driver's 
lack of cooperation and his lack of concern for the situation 
and later also turned his weapon on his supervisor for having 
no concern for his well being.  The veteran testified that he 
believed the incident involving the ammo duty occurred in 
November or December of 1990 and that the incident involving 
the truck occurred in January 1991.  

The Board notes that the RO&IC requested that the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
provide assistance in verifying the veteran's claimed 
stressors.  In this regard, in letters dated in November 1996 
and August 1997, the RO&IC requested unit histories for the 
units to which the veteran was assigned from January 1991 
through April 1992 and listed the following as the nature of 
the stressor:  combat fears, nightmares, shakings, cold 
sweats, disorientation and truck accident in 1991.  The 
veteran's unit of assignment was listed as 2/18 Field 
Artillery, Army, Ammunition guard; (cook).  In its response 
dated in August 1997, USASCRUR provided an After Action 
Report submitted by the 2nd Battalion, 18th Field Artillery 
(2nd, 18th FA) and a Chronicle of the XVIII Airborne Corps 
Artillery for the Operation Desert Storm time period.  
USASCRUR observed that on January 24, 1991, the 2nd, 18th FA 
moved to provide support for the 24th Infantry Division and 
that during this move, a fatal traffic accident occurred.  
USASCRUR noted, however, that the records did not provide the 
name of the casualty or the units involved in this incident.  
There is no indication that more detailed unit records are 
available that might corroborate the veteran's accounts of 
his claimed stressors.  In view of the statement by USACRUR, 
the veteran should be provided an additional opportunity to 
provide evidence that may verify his claimed stressors such 
as statements from fellow servicemen who recall the incidents 
described by the veteran.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran and 
request that with respect to his claim 
for service connection for PTSD he 
provide evidence, such as statements from 
fellow servicemen or other evidence, that 
may serve to verify the occurrence of his 
claimed stressors.  

2.  The RO should also provide the 
veteran the opportunity to submit 
additional evidence in support of his 
service connection claims.  In addition, 
the RO should request that the veteran 
identify all VA medical facilities at 
which he has received treatment or 
evaluation for any of his claimed 
disabilities at any time since May 1999 
and the names, addresses and approximate 
dates of treatment for any other health 
care providers who may possess additional 
records pertinent to his claim for 
service connection for PTSD.  The RO 
should then obtain and associate with the 
claims file all outpatient records and/or 
hospital summaries since that date that 
have not been obtained previously.  

3.  If the veteran submits additional 
evidence concerning his claimed in-
service stressors, the RO should 
determine whether any of the veteran's 
claimed stressors with respect to his 
PTSD have been verified.  If so, the RO 
should arrange for a VA examination to 
determine the nature, etiology and extent 
of any psychiatric disability present.  
All indicated tests and studies should be 
performed.  A diagnosis of PTSD should be 
confirmed or ruled out.  If PTSD is 
diagnosed, the examiner should be 
requested to identify and explain the 
elements of the diagnosis including the 
specific stressor(s) accountable for the 
disorder.  The rationale for all opinions 
should be explained.  The claims files 
must be made available for the examiner's 
review, and the examination report must 
reflect that the examiner reviewed the 
claims files.  

4.  Thereafter, the RO should review all 
evidence added to the record since the 
May 1998 supplemental statement of the 
case.  With respect to each service 
connection claim, the RO should make an 
explicit determination as to whether the 
claim is well grounded.  If the claim is 
well grounded, the RO should take all 
action necessary to assist the veteran in 
the development of all theories of the 
claim, to include as due to an 
undiagnosed illness, if appropriate.  See 
Schroeder v. West, No. 99-7103 (Fed. Cir. 
May 18, 2000).  Thereafter, the RO should 
readjudicate all claims in appellate 
status.  

5.  If any benefit sought on appeal 
remains denied, or if a timely notice of 
disagreement has been received with 
respect to any other matter, the RO 
should issue a supplemental statement of 
the case for all issues in appellate 
status, and that supplemental statement 
of the case must address all evidence 
added to the record since the May 1998 
supplemental statement of the case.  The 
RO should inform the veteran of any 
action required of him to perfect an 
appeal for a claim not previously in 
appellate status.  The veteran and his 
representative should be given an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals
		




 



